Name: Commission Regulation (EEC) No 1146/83 of 11 May 1983 fixing the maximum export refund for raw sugar for the second partial invitation to tender issued within the framework of the supplementary standing invitation to tender provided for in Regulation (EEC) No 2015/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5. 83 Official Journal of the European Communities No L 124/29 COMMISSION REGULATION (EEC) No 1146783 of 11 May 1983 fixing the maximum export refund for raw sugar for the second partial invitation to tender issued within the framework of the supplementary standing invitation to tender provided for in Regulation (EEC) No 2015/82 Whereas, following an examination of the tenders submitted in response to the second partial invitation to tender, the provisions set out in Article 1 should be adopted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular the first subparagraph of Article 19 (4) (b) thereof, Whereas Commission Regulation (EEC) No 2015/82 of 20 July 1982 on a supplementary standing invita ­ tion to tender in order to determine levies and/or refunds on exports of raw sugar (3) requires partial invi ­ tations to tender to be issued for the export of this sugar ; Whereas, pursuant to Article 9 ( 1 ) of Regulation (EEC) No 2015/82, a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question ; HAS ADOPTED THIS REGULATION : Article 1 The maximum export refund for the second partial invitation to tender for raw sugar issued under Regula ­ tion (EEC) No 2015/82 is hereby fixed at 28,730 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 12 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p . 4. (2) OJ No L 74, 18 . 3 . 1982, p . 1 . V) OJ No L 216, 24. 7. 1982, p . 20 .